Title: To John Adams from John Hodshon, 4 July 1782
From: Hodshon, John
To: Adams, John



Amsterdam the 4 Julÿ 1782
His Excellencÿ

By Capt: Trowbridge arrived from Boston received à Letter from our Mutual friend M. Isaak Smith with Two Bills on the Honnourable Henry Laurens Esqe. for bf550. Each which presúmed to present your Excellencÿ for Acceptance and request to retúrn the Same.
At same Time Shall be Obliged to your Excellencÿ to be Informed where to present the six Bills for payment falling due the 4 of next Month.

I am on all Occasions with the profoundest Esteem and Consideration His Excellencÿ Your Most Obd: & Much Obligd Servt

John Hodshon

